 

UEC 2 0 2018

C|erk, U S District Court

IN THE UNITED STATES DISTRICT COURT Dism‘cr Of Momana

FoR THE DlsTRICT oF MoNTANA B""‘“QS
BILLINGS DIVIsIoN
UNITED sTATEs oF AMERICA,
CR 10-33-BLG-sPW
Plaintiff,
Vs. ORDER
BRIAN LEE BLACKWoLF,
Defendant.

 

 

Upon the Defendant’s Motion for Early Termination of Supervision (Doc.
39), pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(0)(2), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Brian Blackwolf’ s supervision is terminated as of the date of this Order.

The Clerk shall notify the U.S. Probation Office of the making of this Order.

DATED this id§:y`@f December, 2018.

M/ff ¢(/2/%;¢/

SUSAN P. WATTERS
United States District Judge

